               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



THE CITY OF HIGH POINT,             )
NORTH CAROLINA,                     )
                                    )
              Plaintiff,            )
                                    )
     v.                             )        1:19CV540
                                    )
SUEZ TREATMENT SOLUTIONS INC.,      )
FIDELITY AND DEPOSIT COMPANY        )
OF MARYLAND, and                    )
CPPE CARBPM PROCESS & PLANT         )
ENGINEERING S.A.,                   )
                                    )
              Defendants.           )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Plaintiff the City of High Point, North Carolina (the

“City”) brings causes of action for negligence, products

liability, breach of warranties, and unfair and deceptive trade

practices against Defendant CPPE Carbon Process & Plant

Engineering S.A. (“CPPE Carbon”).1 (Doc. 1.) This matter is



     1 Plaintiff also sues Defendant Suez Treatment Solutions,
Inc. (“Suez”) and Fidelity and Deposit Company of Maryland
(“Fidelity”). (Doc. 1.) The court addressed Suez’s motion to
dismiss in a prior memorandum opinion. City of High Point v.
Suez Treatment Sols. Inc., No. 1:19CV540, 2020 WL 1307017, at *1
(M.D.N.C. Mar. 19, 2020). The court only addresses Defendant
CPPE Carbon’s motion to dismiss here.




    Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 1 of 57
before the court on Defendant CPPE Carbon’s motion to dismiss,

(Doc. 45), which the court will grant in part and deny in part

for the reasons set forth in this Memorandum Opinion and Order.

I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020) (citing King v.

Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)). The facts, taken

in the light most favorable to Plaintiff, are as follows.

     A.    Factual Background

     A lengthy recitation of the facts is not necessary. The

court incorporates the factual details from its Memorandum

Opinion and Order denying Defendant Suez’s partial motion to

dismiss. See City of High Point v. Suez Treatment Sols. Inc.,

No. 1:19CV540, 2020 WL 1307017, at *1 (M.D.N.C. Mar. 19, 2020).

Additional relevant factual findings will be addressed as needed

in this Opinion.

     Plaintiff the City is a municipality located in North

Carolina. (Complaint (“Compl.”) (Doc. 1) ¶ 1.) In August 2011,

Plaintiff hired Hazen and Sawyer, P.C. (“Hazen”) to provide

engineering services for an upgrade of the facilities at the




                                   -2-



     Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 2 of 57
Treatment Plant (“the Project”). (Id. ¶ 15.) Hazen acted as

Plaintiff’s agent. (Id. ¶ 19.)

    Defendant Suez is a corporation organized under the laws of

New York with its principal place of business in Virginia. (Id.

¶ 2.) Suez “provides environmental equipment, and design and

installation services to companies and municipalities.” (Id.)

    Defendant CPPE Carbon is a Société Anonyme organized under

the laws of Luxembourg, with its principal place of business

there as well. (Id. ¶ 4.) CPPE Carbon “supplies air-pollution

control equipment, along with design and installation services

related to that equipment.” (Id.) This Memorandum Opinion only

pertains to CPPE Carbon.

    Plaintiff contracted with Suez to install a Mercury Removal

System (“MRS”) in Plaintiff’s incinerator (the “Incinerator”) in

Plaintiff’s wastewater treatment plant (the “Treatment Plant”).

“Suez represented to Hazen that CPPE needed to be the

manufacturer of the portions of the MRS that CPPE was able to

supply and design,” and “that the inclusion of CPPE’s products

and its unique ‘Kombisorbon’ mercury removal process in the MRS

would best enable the City to comply with the MACT standards for




                                  -3-



    Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 3 of 57
the control of mercury emissions.”2 (Id. ¶ 20.) In particular,

Suez “represented to Hazen that a granulated activated carbon

adsorber (“GAC unit”) designed and manufactured by CPPE needed

to be part of the MRS.” (Id. ¶ 21.) GAC units use a specific

process, involving layers of activated carbon granules, to

remove pollutants from exhaust gas. (Id.)

     Plaintiff alleges that “[n]ormally, the City on a large

construction project enters into a professional services

contract with a design professional, such as Hazen, for the

design of the project, and then enters into a contract with a

general contractor for the construction of the project.” (Id.

¶ 47.) But here, Plaintiff entered into separate “supply”

agreements with equipment suppliers, one of which was with Suez,

at Hazen’s recommendation. (Id. ¶¶ 48, 50.) Hazen prepared the

specifications for the contract bid process, which included that

CPPE Carbon, “with which Suez had an existing contractual

relationship, be the sole source of much of the equipment in the



      2 Federal standards govern the emissions from sewage-sludge
 incinerators. (Compl. (Doc. 1) ¶ 14.) A set of standards,
 “known as the ‘Maximum Achievable Control Technology standards’
 (‘the MACT standards’) were first proposed for [sewage-sludge
 incinerators] around October 2010,” and took effect in April
 2016. (Id.) The MACT standards set limits on mercury emissions.
 (Id.)


                                  -4-



    Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 4 of 57
MRS, including the GAC unit.” (Id. ¶ 55.) Suez won in the

bidding process, and Plaintiff awarded Suez the contract. (Id.

¶ 61.) Plaintiff alleges, “[w]hen Suez was making its

representations to Hazen, and at all times relevant to this

litigation, Suez served as a sales force, representative and/or

distributor in the United States for CPPE.” (Id. ¶ 24.)

    After installing the MRS and restarting the Incinerator

(together, the “System”), two high-temperature or fire incidents

occurred in the Incinerator. Neither Suez nor CPPE Carbon

allegedly noticed or reported the increased levels of carbon

monoxide. (Id. ¶ 79.) The following day, Suez and CPPE Carbon

left the Treatment Plant without instructing Plaintiff or its

staff on how to monitor the System. (Id. ¶ 80.) Plaintiff did

not have control over the System prior to the first incident.

(Id. ¶ 89.) This incident resulted in extensive damage to the

System, and the System was inoperable. (Id. ¶¶ 90-92.) Suez and

CPPE Carbon allegedly conducted “disorganized, poorly planned,

patchwork repair efforts” on the System. (Id. ¶¶ 99–101.)

Plaintiff alleges “Suez, either alone or in conjunction with

CPPE, also modified the design of the MRS or changed various

operating parameters and procedures for the MRS.” (Id. ¶ 102.)

After the second fire or high-temperature incident, Plaintiff


                                  -5-



    Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 5 of 57
installed an alternative system from another company. (Id.

¶¶ 122, 127.)

    B.    Procedural History

    Plaintiff filed this action in this court on May 23, 2019.

(Compl. (Doc. 1).) CPPE Carbon filed a motion to dismiss, (Doc.

45), and a supporting brief, (Mem. of Law in Supp. of Mot. to

Dismiss (“CPPE’s Br.”) (Doc. 46)). Plaintiff responded, (Pl.’

Resp. to Mot. to Dismiss (“Pl.’s Resp.”) (Doc. 51)), and CPPE

Carbon replied (CPPE’s Reply (Doc. 56)).

    Plaintiff brings four causes of action against CPPE Carbon,

numbered causes of action eight through eleven in the Complaint.

Plaintiff’s Eighth Cause of Action alleges negligence under

state law. (Compl. (Doc. 1) ¶¶ 189-203.) Plaintiff’s Ninth Cause

of Action alleges breach of warranties under state law. (Id.

¶¶ 204-11.) Plaintiff’s Tenth Cause of Action is a state law

products liability action. (Id. ¶¶ 212-22.) Finally, Plaintiff’s

Eleventh Cause of Action alleges Unfair and Deceptive Trade

Practices under N.C. Gen. Stat. § 75-1.1 (the “UDTPA”). (Id.

¶¶ 223-28.)

    The court has already disposed of Suez’s partial motion to

dismiss. (Doc. 57.)




                                  -6-



    Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 6 of 57
II.   STANDARD OF REVIEW

      Because this is an action brought under diversity of

citizenship jurisdiction, North Carolina substantive law

applies. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 79–80

(1938).

      The standard for a motion to dismiss under Rule 12(b)(6),

however, is a procedural matter controlled by federal law. See,

e.g., Colgan Air, Inc. v. Raytheon Aircraft Co., 507 F.3d 270,

275 (4th Cir. 2007); Wilson v. Dryvit Sys., Inc., 206 F. Supp.

2d 749, 752 (E.D.N.C. 2002), aff'd, 71 F. App’x 960 (4th Cir.

2003) (per curiam). To survive a Rule 12(b)(6) motion, “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is plausible on its face if “the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable” and demonstrates “more than a

sheer possibility that a defendant has acted unlawfully.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556–57). When

ruling on a motion to dismiss, this court accepts the

complaint’s factual allegations as true. Iqbal, 556 U.S. at 678.


                                    -7-



      Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 7 of 57
Further, this court liberally construes “the complaint,

including all reasonable inferences therefrom, . . . in

plaintiff’s favor.” Estate of Williams-Moore v. All. One

Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

2004) (citation omitted). This court does not, however, accept

legal conclusions as true, and “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678.

III. ANALYSIS

    CPPE Carbon argues Plaintiff’s causes of action are all

barred, at least in part, by the economic loss rule. (CPPE’s Br.

(Doc. 46) at 13, 22–23, 25–26.) CPPE Carbon also argues that

Plaintiff fails to submit sufficient facts to plausibly allege a

UDTPA cause of action or a breach of warranties cause of action.

(Id. at 21, 24.)

    Plaintiff argues that the economic loss rule cannot bar its

causes of action against CPPE Carbon because there was no

contract between Plaintiff and CPPE Carbon. (Pl.’s Resp. (Doc.

51) at 13–14.)

    CPPE Carbon argues that Plaintiff experienced only economic

loss and therefore Plaintiff’s cause of action is barred

regardless of whether they were in privity. (CPPE’s Br. (Doc.


                                  -8-



    Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 8 of 57
46) at 17–19; CPPE’s Reply (Doc. 56) at 2–6.) CPPE Carbon

further argues that Plaintiff “fails to allege that CPPE

breached any separate duty to the City imposed by law or that

the City does not have available to it a remedy in contract or

warranty.” (CPPE’s Br. (Doc. 46) at 13.)

    The court will address CPPE Carbon’s challenges to each of

Plaintiff’s causes of action in turn.

    A.    Privity Between Plaintiff and CPPE

    CPPE Carbon argues that the economic loss rule applies

regardless of whether there is privity between Plaintiff and

CPPE Carbon. (CPPE’s Br. (Doc. 46) at 14–15 n.2; CPPE’s Reply

(Doc. 56) at 2–3.) Plaintiff agrees that it and CPPE Carbon are

not in privity. (See Pl.’s Resp. (Doc. 51) at 19.)

    The court will examine whether the lack of privity between

Plaintiff and CPPE Carbon affects any of Plaintiff’s causes of

action in its discussion of each.

    B.    Eighth Cause of Action: Negligence

    Plaintiff alleges “CPPE had a duty to use reasonable care

in recommending, designing, providing, and installing an MRS

that was appropriate for and reasonably safe for its intended

use,” that it had “a duty to use reasonable care in responding

to the first fire,” and it “had a duty to use reasonable care in


                                  -9-



    Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 9 of 57
the planning and execution of remediation efforts after the

first fire.” (Compl. (Doc. 1) ¶¶ 190–92.)

    Plaintiff also alleges CPPE Carbon breached these duties in

the following ways:

         193. . . . by designing and supplying the MRS
    incorporating CPPE’s products and design, including
    the GAC unit, for the Project.
         194. . . . by submitting to Hazen designs and
    specifications for the Project that resulted in an MRS
    that was unfit for its intended use.

         195. . . . by designing and providing an MRS that
    was dangerous, inadequately tested, unreliable, and
    unfit for its intended use.

         196. . . . by failing to notice rising carbon
    monoxide levels inside the GAC unit before the first
    fire.

         197. . . . by failing to instruct the City or its
    operators at the Treatment Plant regarding the
    monitoring of the System during the shutdown prior to
    the first fire, while the System was under Suez’s
    and/or CPPE’s control.

         198. . . . by instructing City personnel during
    the first fire to take actions that exacerbated and
    prolonged the first fire.

         199. . . . by participating in a disorganized,
    poorly planned, incomplete, patchwork repair effort
    after the first fire.

(Id. ¶¶ 193–99.)

    CPPE Carbon challenges Plaintiff’s negligence cause of

action on three grounds: (1) whether the loss Plaintiff suffered

was a “purely economic loss,” (2) whether CPPE Carbon owed

                                 -10-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 10 of 57
Plaintiff a duty by operation of law despite the lack of

privity, and (3) whether Plaintiff has contractual or warranty

remedies from Suez and/or CPPE Carbon sufficient that the

economic loss rule bars the negligence cause of action. (CPPE’s

Br. (Doc. 46) at 13.) The court will address each argument in

turn.

         1.    Purely Economic Loss

    Under North Carolina law, “[w]hen a component part of a

product or a system injures the rest of the product or the

system, only economic loss has occurred.” Jones v. Caterpillar,

Inc., No. 7:16-CV-00331-H, 2017 WL 4865537, at *3 (E.D.N.C.

July 11, 2017) (quoting Wilson, 206 F. Supp. 2d at 753).

    CPPE Carbon argues that “[t]he City has not alleged any

plausible facts demonstrating that the defective MRS, including

the GAC Unit caused any damage to property ‘other than the

product itself' for purposes of the economic loss rule,” and

therefore, “[b]ecause no person or property other than to the

System was damaged, the City experienced only economic loss.”

(CPPE’s Br. (Doc. 46) at 16.)

    Plaintiff argues that the determination of what constitutes

“a component part of a product or system” is a factual issue.

(Pl.’s Resp. (Doc. 51) at 15.) In particular, Plaintiff submits


                                 -11-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 11 of 57
that “the two fires extensively damaged the GAC unit and other

components of the System,” but that “the Court should not accept

CPPE’s invitation to determine the nature of that damage and the

integration of the System’s various components.” (Id.) The court

agrees. The court cannot determine, from the facts alleged,

whether the GAC unit should be considered a “component” of the

incinerator system. See Jones, 2017 WL 4865537, at *4 (“[T]he

court has no basis to determine whether the damage to

plaintiff's engines was damage to a component part of a

contracted for system or damage to property outside of the

contract.”).

    Construing the facts in the light most favorable to

Plaintiff, the court finds Plaintiff plausibly alleges it

incurred damage beyond purely economic loss; a determination of

whether the economic loss rule might limit or bar recovery will

have to be deferred to summary judgment or trial.

         2.    Existence of a Separate Duty Imposed by Law

    The court next turns to whether Plaintiff plausibly alleges

the existence of a separate duty imposed by law owed by CPPE

Carbon to Plaintiff.

    “To prevail in a common law negligence action, a plaintiff

must establish that the defendant owed the plaintiff a legal


                                 -12-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 12 of 57
duty, that the defendant breached that duty, and that the

plaintiff's injury was proximately caused by the breach.”

Martishius v. Carolco Studios, Inc., 355 N.C. 465, 473, 562

S.E.2d 887, 892 (2002). Here, CPPE Carbon only challenges

whether it owed Plaintiff a legal duty. The court will thus

treat the other three requirements — breach, causation, and

damages — as met.

    CPPE Carbon argues that, because Plaintiff has only

suffered economic loss and there is no privity, CPPE Carbon owes

Plaintiff no separate duty of care. (CPPE’s Br. (Doc. 46) at

17-18.) Having already found that Plaintiff plausibly alleges

harm beyond purely economic loss, the court will focus on

whether CPPE Carbon owes Plaintiff a separate duty of care

despite there being no privity between the parties.

    Plaintiff alleges CPPE Carbon “had a duty to use reasonable

care in recommending, designing, providing, and installing an

MRS that was appropriate for and reasonably safe for its

intended use,” and breached that duty “by designing and

providing an MRS that was dangerous, inadequately tested,

unreliable, and unfit for its intended use,” among others.

(Compl. (Doc. 1) ¶¶ 190, 194–95.) The allegations of negligence

with regard to CPPE Carbon’s designing an MRS are better


                                 -13-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 13 of 57
understood as products liability allegations. Further, Plaintiff

premises its products liability cause of action on the same

acts. Because the elements for pleading a negligence action and

a products liability action are substantively the same, Red Hill

Hosiery Mill, Inc. v. MagneTek, Inc., 138 N.C. App. 70, 75, 530

S.E.2d 321, 326, disc. review denied, 353 N.C. 268, 546 S.E.2d

112 (2000), that is, duty, breach, causation, and damages, the

court will consider the allegations concerning the design of the

MRS in its discussion of Plaintiff’s products liability cause of

action.

    What remains of Plaintiff’s negligence cause of action are

Plaintiff’s allegations that CPPE Carbon had a duty to use

reasonable care in recommending, providing, and installing an

MRS that was appropriate for and reasonably safe for its

intended use, and a duty to use reasonable care in responding to

the first fire, and Plaintiff’s allegations that CPPE Carbon

breached those duties by providing an MRS unfit for the intended

use, and instructing Plaintiff’s personnel to turn on the

System’s “startup blower,” causing the temperature inside the

GAC unit to spike, which caused damage to the System. (Compl.

(Doc. 1) ¶¶ 83–84, 190–92, 194–98.)




                                 -14-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 14 of 57
    With regard to the lack of privity between CPPE Carbon and

Plaintiff, the North Carolina Court of Appeals held that the

plaintiff suing the manufacturer of faulty floor trusses for

negligence could recover in the absence of a contract between

the parties. Lord v. Customized Consulting Specialty, Inc., 182

N.C. App. 635, 637, 643 S.E.2d 28, 29, disc. review denied, 361

N.C. 694, 652 S.E.2d 647 (2007). In coming to this conclusion,

the court of appeals “recognize[d] a means of redress for those

purchasers who suffer economic loss or damage from improper

construction but who, . . . have no basis for recovery in

contract.” Id. at 641–42, 643 S.E.2d at 32 (quoting Warfield v.

Hicks, 91 N.C. App. 1, 10, 370 S.E.2d 689, 694, disc. review

denied, 323 N.C. 629, 374 S.E.2d 602 (1988)). That court held

that the defendants “had a duty to use reasonable care in

performing its promise to provide reliable trusses.” Id. at 643,

643 S.E.2d at 33.

    “Whether a defendant owes a plaintiff a duty of care is a

question of law.” Davidson v. Univ. of N.C. at Chapel Hill, 142

N.C. App. 544, 552, 543 S.E.2d 920, 925, disc. review denied,

353 N.C. 724, 550 S.E.2d 771 (2001). “The law imposes upon every

person who enters upon an active course of conduct the positive

duty to exercise ordinary care to protect others from harm and


                                 -15-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 15 of 57
calls a violation of that duty negligence.” Davidson & Jones,

Inc. v. Cty. of New Hanover, 41 N.C. App. 661, 666, 255 S.E.2d

580, 584, disc. review denied, 298 N.C. 295, 259 S.E.2d 911

(1979).

       The duty to protect others from harm arises whenever
       one person is by circumstances placed in such a
       position towards another that anyone of ordinary sense
       who thinks will at once recognize that if he does not
       use ordinary care and skill in his own conduct with
       regard to those circumstances, he will cause danger of
       injury to the person or property of the other.

Id.

       However, “in the absence of any control of the place and of

the work there [is] a corresponding absence of any liability

incident thereto. That authority precedes responsibility, or

control is a prerequisite of liability, is a well recognized

principle of law as well as of ethics.” Wilkerson v. Norfolk S.

Ry. Co., 151 N.C. App. 332, 343, 566 S.E.2d 104, 111 (2002)

(quoting Mack v. Marshall Field & Co., 218 N.C. 697, 700, 12

S.E.2d 235, 237 (1940)).

       The court will discuss each of the remaining negligence

actions against CPPE Carbon, beginning with its installation of

the MRS and its response to the first fire, then turning to its

recommendations.




                                    -16-



      Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 16 of 57
               a.    CPPE Carbon’s Providing and Installing of
                     the MRS

    The court first finds that the economic loss rule bars

Plaintiff’s claim that CPPE Carbon was negligent in “providing[]

and installing an MRS that was appropriate for and reasonably

safe for its intended use,” because these same actions serve as

the basis for Plaintiff’s breach of warranties claim. (Compare

Compl. (Doc. 1) ¶ 190, with id. ¶¶ 205–10.) Because the breach

of warranty claim “operates to allocate risk,” the economic loss

rule bars recovery under a negligence claim based on these

allegations. Severn Peanut Co. v. Indus. Fumigant Co., 807 F.3d

88, 94 (4th Cir. 2015); see Kelly v. Georgia-Pacific LLC, 671 F.

Supp. 2d 785, 794 (E.D.N.C. 2009) (finding economic loss rule

bars recovery when a warranty operates to allocate risk). The

court will dismiss Plaintiff’s negligence claim to the extent it

is based upon CPPE Carbon providing and installing the MRS.

    The court will now turn to CPPE Carbon’s response to the

first fire.

               b.    CPPE Carbon’s Response to the First Fire

    The court first must determine whether CPPE Carbon

exercised control over the System.

    Plaintiff alleges that “[f]ollowing the first fire, Suez

and CPPE had unfettered access to and control over the System to

                                 -17-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 17 of 57
determine the cause of the first fire, remediate problems, and

repair or replace all aspects of the System needing repair or

replacement, including the GAC unit.” (Compl. (Doc. 1) ¶ 95.)

Thus, because “control is a prerequisite of liability,” CPPE

Carbon owed Plaintiff a duty of care after the first fire, when

it and Suez had “unfettered access to and control over the

System.”

    It follows, therefore, at least under a plausibility

standard, that CPPE Carbon owed Plaintiff a duty of care once it

was in control of the System in responding to the first fire.

Regarding the response to the first fire, Plaintiff alleges CPPE

Carbon breached its duty of care by “participating in a

disorganized, poorly planned, incomplete, patchwork repair

effort,” which Plaintiff alleges proximately caused the second

fire, which caused damage to the GAC unit as well as other parts

of the System. (Id. ¶¶ 199, 201–03.)

    At that point, after the first fire, Plaintiff has

plausibly alleged CPPE Carbon had a duty to “protect others from

harm” because the high-temperature incident in August 2016 was

such a circumstance that CPPE Carbon should have “recognize[d]

that if [it] d[id] not use ordinary care and skill in [its] own

conduct with regard to those circumstances, [it] will cause


                                 -18-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 18 of 57
danger of injury to the person or property of the other.”3

Davidson & Jones, 41 N.C. App. at 666, 255 S.E.2d at 584. The

court finds Plaintiff has plausibly alleged CPPE Carbon had a

duty to use reasonable care in responding to the first fire. See

also Westover Prods., Inc. v. Gateway Roofing Co., 94 N.C. App.

63, 68, 380 S.E.2d 369, 372 (1989) (“Carlisle owed a duty to

Kidde because a reasonable person would have understood that if



     3 The court notes that the “sudden emergency doctrine” does
not apply here. “[T]he doctrine of sudden emergency provides a
less stringent standard of care for one who, through no fault of
his own, is suddenly and unexpectedly confronted with imminent
danger to himself or others.” Holbrook v. Henley, 118 N.C. App.
151, 153, 454 S.E.2d 676, 677–78 (1995). “An emergency situation
has been defined as that which compels a party to ‘act instantly
to avoid a collision or injury.’” Carrington v. Emory, 179 N.C.
App. 827, 830, 635 S.E.2d 532, 534 (2006) (quoting Holbrook, 118
N.C. App. at 154, 454 S.E.2d at 678). The court does not find
that the high-temperature incident qualifies as an “emergency
situation” because no one was compelled to act “instantly,” nor
was there threat of collision. Indeed, it appears that this
doctrine is applied most frequently in cases involving vehicular
accidents. See, e.g., Wiggins v. E. Carolina Health-Chowan,
Inc., 234 N.C. App. 759, 767, 760 S.E.2d 323, 328, disc. review
denied, 367 N.C. 793, 766 S.E.2d 656 (2014) (“In North Carolina,
the sudden emergency doctrine has been applied only to ordinary
negligence claims, mostly those arising out of motor vehicle
collisions . . . .”); Fulmore v. Howell, 227 N.C. App. 31, 35,
741 S.E.2d 494, 497, disc. review denied, 367 N.C. 246, 748
S.E.2d 545 (2013); Carrington, 179 N.C. App. at 830, 635 S.E.2d
at 534; see also Goins v. Time Warner Cable S.E., LLC, 258 N.C.
App. 234, 238, 812 S.E.2d 723, 726, disc. review denied, 371
N.C. 569, 819 S.E.2d 388 (2018) (involving a collision between
two cyclists when one hit a downed power line).



                                  -19-



    Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 19 of 57
Carlisle did not use reasonable care in its conduct, it would

cause injury to Kidde.”).

     Because Defendant does not challenge the other elements of

Plaintiff’s negligence claim, the court finds that Plaintiff

submits sufficient facts to plausibly allege negligence on the

part of CPPE Carbon responding to the first fire.4 The court

finds that this issue is best deferred until either the summary

judgment or trial stage.

                c.    CPPE Carbon’s Recommendations of the MRS

     Further, with respect to Plaintiff’s allegation that CPPE

Carbon had a duty to use reasonable care in recommending an MRS

that was appropriate for and reasonably safe for its intended

use, the court finds that this claim is better understood as a

claim for negligent misrepresentation.

     “The tort of negligent misrepresentation occurs when a

party justifiably relies to his detriment on information

prepared without reasonable care by one who owed the relying

party a duty of care.” Rountree v. Chowan Cty., 252 N.C. App.

155, 158, 796 S.E.2d 827, 830 (2017) (quoting Raritan River

Steel Co. v. Cherry, Bekaert & Holland, 322 N.C. 200, 206, 367


     4 Defendant has not challenged the elements of breach and
causation and thus those elements are not addressed in this
Memorandum Opinion.

                                  -20-



    Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 20 of 57
S.E.2d 609, 612 (1988)). A breach of duty giving rise to a claim

of negligent misrepresentation has been defined as:

    One who, in the course of his business, profession or
    employment, or in any other transaction in which he
    has a pecuniary interest, supplies false information
    for the guidance of others in their business
    transactions, [and thus] is subject to liability for
    pecuniary loss caused to them by their justifiable
    reliance upon the information, if he fails to exercise
    reasonable care or competence in obtaining or
    communicating the information.

Rountree, 252 N.C. App. at 160, 796 S.E.2d at 831 (quoting Simms

v. Prudential Life Ins. Co. of Am., 140 N.C. App. 529, 534, 537

S.E.2d 237, 241 (2000), disc. review denied, 353 N.C. 381, 547

S.E.2d 18 (2001) (alteration in original)). “Such a duty

commonly arises within professional relationships.” Id.

    Further,

    [A] duty to disclose arises where: (1) there is a
    fiduciary relationship between the parties to a
    transaction; or (2) no fiduciary relationship exists
    yet “a party has taken affirmative steps to conceal
    material facts from the other”; or (3) no fiduciary
    relationship exists and “one party has knowledge of a
    latent defect in the subject matter of the
    negotiations about which the other party is both
    ignorant and unable to discover through reasonable
    diligence.”

Hutton v. Hydra-Tech, Inc., No. 1:14CV888, 2018 WL 1363842, at

*7 (M.D.N.C. Mar. 15, 2018) (quoting Hardin v. KCS Int’l, Inc.,

199 N.C. App. 687, 696, 682 S.E.2d 726, 733 (2009)).



                                 -21-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 21 of 57
    Comparing the case at bar to the Hutton framework,

Plaintiff does not allege that CPPE Carbon owed Plaintiff a

fiduciary duty, therefore, the first category does not apply.

Plaintiff has also not alleged that CPPE Carbon took

“affirmative steps to conceal material facts” concerning the

fire risks; it appears Plaintiff and Hazen only communicated

with Suez. (See, e.g., Compl. (Doc. 1) ¶¶ 25, 37.) The second

category is thus not applicable. Finally, Plaintiff fails to

allege that CPPE Carbon and Plaintiff were in negotiations such

that the third category applies. Plaintiff therefore fails to

allege either a fiduciary duty or a duty to disclose such that

CPPE Carbon was negligent in “recommending” the GAC unit. The

court finds Plaintiff fails to state a claim for negligent

misrepresentation with regard to recommending an MRS.

         3.    Crescent University

    The court also finds Defendant’s reliance on Crescent

University City Venture, LLC v. AP Atlantic, Inc., No. 15 CVS

14745, 2019 WL 3814999, at *15 (N.C. Super. Aug. 14, 2019),

misplaced, because the court there concluded that the defendant,

which was not in privity with the plaintiff, owed the plaintiff

no duty of care to avoid causing the plaintiff purely economic

loss. The plaintiff in Crescent University had executed an


                                 -22-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 22 of 57
extensive contract with the contractor defendant, which gave the

plaintiff “certain rights to oversee the subcontracting

process,” such as overseeing which subcontract bids the

defendant would accept and designating certain businesses from

whom the defendant could accept bids at all. Id. at *15. The

contract also required the defendant to “ensure that each

subcontractor was bound by the terms of the contract documents

between Crescent and AP Atlantic and required each subcontract

to” preserve Crescent’s rights under the contract. Id. Thus,

despite the parties not being in privity, the North Carolina

business court found that:

    Crescent possessed the power to fully negotiate the
    allocation of the risk it faced in its agreement with
    AP Atlantic and that Crescent was given full
    opportunity to protect itself from economic loss
    incurred as a result of its bargain, whether such loss
    was due to AP Atlantic's conduct or the subpar
    performance of a subcontractor.

Id.; see also New Dunn Hotel, LLC v. K2M Design, LLC, No. 5:20-

CV-107-FL, 2020 WL 2575562, at *5 & n.5 (E.D.N.C. May 21, 2020)

(distinguishing Crescent University due to Crescent’s extensive

involvement in the subcontractual process). Here, the court

cannot say from Plaintiff’s Complaint the extent of Plaintiff’s

power in the bargaining process with respect to CPPE Carbon was

as extensive as Crescent’s, such that applying the economic loss


                                 -23-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 23 of 57
rule would be appropriate. Further, the court disagrees with the

court in Crescent University with respect to other contractual

remedies for the reasons stated infra. Crescent University is

further inapplicable because this court finds Plaintiff has pled

losses beyond pure economic loss, the facts and accuracy of

which will be addressed at the summary judgment or trial stage.

Crescent University is therefore inapplicable.

         4.    Plaintiff’s Contractual and Warranty Remedies

    Finally, CPPE Carbon argues that Plaintiff, CPPE Carbon,

Suez, and Hazen “were in the position to negotiate and bargain

for risk of loss.” (CPPE’s Br. (Doc. 46) at 19.) CPPE Carbon

also notes that Plaintiff brings breach of warranties causes of

action against both CPPE Carbon and Suez. (Id. at 19–20.)

    CPPE Carbon correctly observes that North Carolina courts

take into account the availability of contractual or warranty

remedies in conducting an economic loss rule analysis. See

Kelly, 671 F. Supp. 2d at 794; Hospira Inc. v. AlphaGary Corp.,

194 N.C. App. 695, 704–05, 671 S.E.2d 7, 14, disc. review

denied, 363 N.C. 581, 682 S.E.2d 210 (2009); Lord, 182 N.C. App.

at 641–42, 643 S.E.2d at 32. This inquiry, however, focuses on a

plaintiff that brings a tort claim and contractual and/or breach

of warranty claims based on the defendant’s same actions. See


                                 -24-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 24 of 57
Lord, 182 N.C. App. at 641–42, 643 S.E.2d at 32. For example, in

Lord, there was no contract between the parties, but the North

Carolina Court of Appeals held that the plaintiff could proceed

on a negligence claim, “recogniz[ing] a means of redress for

those purchasers who suffer economic loss or damage from

improper construction but who, . . . have no basis for recovery

in contract[.]” Id. (omission in original). Lord, as well as

Crescent University, thus establish that a tort claim must be

based on a distinct breach of duty.

    This is the case here. CPPE Carbon’s response to the first

fire is the only remaining portion of Plaintiff’s negligence

claim; the court has already found, supra Part III.B.2.a, that

Plaintiff’s allegations concerning providing and installing the

MRS is barred by the economic loss rule due to the availability

of a warranty claim. The remainder of Plaintiff’s negligence

claim is based upon CPPE Carbon’s response to the fires, which

is not covered by breach of warranty; Plaintiff’s access to a

breach of warranty remedy thus does not affect its ability to

proceed on its negligence claim based upon CPPE Carbon’s

response to the fires at the Treatment Plant. This court finds

Plaintiff has plausibly pled the possibility of a breach of a

duty separate from any contractual duties. CPPE Carbon’s


                                 -25-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 25 of 57
argument on this issue thus fails. The court finds the question

of whether separate duties did in fact exist and whether the

economic loss rule bars recovery are all matters more

appropriately resolved at trial. Plaintiff has plausibly pled

duties and injuries separate from the contractual relationship.

         5.    Negligence Conclusion

    As previously noted, the court will consider the

allegations concerning the design of the MRS in its discussion

of Plaintiff’s products liability cause of action.

    Because Plaintiff has submitted sufficient facts to

plausibly allege it has suffered loss beyond economic loss, and

that CPPE Carbon owed it a duty of care to the extent CPPE

Carbon exercised control over the System in May 2016 and after

the first fire, as well as to the extent CPPE Carbon provided,

and installed the MRS, the court will deny CPPE Carbon’s motion

to dismiss Plaintiff’s negligence cause of action against CPPE

Carbon. The court will grant Defendant’s motion to dismiss with

respect to Plaintiff’s claim that CPPE Carbon was negligent in

recommending an MRS, because Plaintiff fails to put forth

sufficient facts to plausibly allege a duty to disclose owed by

CPPE Carbon to Plaintiff.




                                 -26-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 26 of 57
    C.    Ninth Cause of Action: Breach of Warranty

    CPPE Carbon asserts two arguments against Plaintiff’s

breach of warranties cause of action. First, CPPE Carbon argues

that, to the extent Plaintiff brings an implied warranty cause

of action, it must fail for lack of privity. (CPPE’s Br. (Doc.

46) at 21.) Second, to the extent Plaintiff brings a breach of

express warranty claim, that claim also must fail because “the

City fails to allege any specifics about the terms or

understanding of the express warranty” that go beyond conclusory

allegations insufficient to support a plausible claim. (Id. at

22–23.)

    Plaintiff alleges that CPPE Carbon, through Suez, warranted

to Hazen and Plaintiff the following:

         206. . . . that CPPE’s unique Kombisorbon mercury
    removal process in the MRS would enable the City to
    comply with the MACT standards for the control of
    mercury emissions on a continuous basis.

         207. . . . that the MRS incorporating CPPE’s
    products and design, including the GAC unit, would not
    catch on fire.

         208. . . . that the MRS incorporating CPPE’s
    products and design, including the GAC unit, did not
    require equipment allowing early detection or
    suppression of fires.

         209. . . . that the MRS incorporating CPPE’s
    products and design, including the GAC unit, would be
    safe, despite the non-standard design of the GAC unit


                                 -27-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 27 of 57
    supplied by CPPE, which increased fire risks in the
    GAC unit.

(Compl. (Doc. 1) ¶¶ 205–09.) Plaintiff then alleges that “CPPE

breached those warranties by designing and providing products,

including the GAC unit, that caught fire twice, were unsafe,

were unreliable, and were not fit for the City’s purpose or any

ordinary purpose of the products designed and provided by CPPE.”

(Id. ¶ 210.) Because the parties seem to agree that Plaintiff’s

breach of warranties cause of action implicates claims for

breach of implied warranty and breach of express warranty, (see

CPPE’s Br. (Doc. 46) at 21–22; Pl.’s Resp. (Doc. 51) at 19), the

court will consider both.

         1.    Implied Warranty

    N.C. Gen. Stat. § 25-2-314(1) provides that “a warranty

that the goods shall be merchantable is implied in a contract

for their sale if the seller is a merchant with respect to goods

of that kind.” That statute further provides that “[g]oods to be

merchantable must be at least such as . . . are fit for the

ordinary purposes for which such goods are used.” Id. § 25-2-

314(2)(c). Plaintiff alleges CPPE Carbon provided products which

were “were not fit for the City’s purpose or any ordinary

purpose of the products designed and provided by CPPE.” (Compl.

(Doc. 1) ¶ 210.)

                                 -28-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 28 of 57
    To state a claim for a breach of implied warranty, a

plaintiff must demonstrate “(1) that the goods in question were

subject to an implied warranty of merchantability; (2) that the

goods were defective at the time of the sale and as such did not

comply with the warranty; (3) that the resulting injury was due

to the defective nature of the goods; and (4) that damages were

suffered.” Williams v. O'Charley’s, Inc., 221 N.C. App. 390,

393, 728 S.E.2d 19, 21 (2012); see Goodman v. Wenco Foods, Inc.,

333 N.C. 1, 10, 423 S.E.2d 444, 447-48 (1992); Cockerham v.

Ward, 44 N.C. App. 615, 624-25, 262 S.E.2d 651, 658, disc.

review denied, 300 N.C. 195, 269 S.E.2d 622 (1980).

    Additionally, under North Carolina common law, privity of

contract is generally required to assert an implied warranty

claim. See, e.g., Terry v. Double Cola Bottling Co., 263 N.C. 1,

3, 138 S.E.2d 753, 754 (1964); see also Atl. Coast Mech., Inc.

v. Arcadis, Geraghty & Miller of N.C., Inc., 175 N.C. App. 339,

345, 623 S.E.2d 334, 339 (2006). “[T]he North Carolina Products

Liability Act eliminated the privity requirement against

manufacturers, but only for actions seeking recovery for

personal injury or property damage.” Atl. Coast Mech., 175 N.C.

App. at 345–46, 623 S.E.2d at 339 (citing N.C. Gen. Stat.




                                 -29-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 29 of 57
§ 99B-2(b));5 AT & T Corp. v. Med. Review of N.C., Inc., 876 F.

Supp. 91, 95 (E.D.N.C. 1995). “Privity is still required in an

action for breach of implied warranties that seeks recovery for

economic loss.” Atl. Coast Mech., 175 N.C. App. at 346, 623

S.E.2d at 339 (citing Energy Inv’rs Fund, L.P. v. Metric

Constructors, Inc., 351 N.C. 331, 338, 525 S.E.2d 441, 446

(2000)); Gregory v. Atrium Door & Window Co., 106 N.C. App. 142,

144, 415 S.E.2d 574, 576 (1992)). “The rationale for this

exception is that an action seeking to recover damages for

economic loss is not a product liability action governed by the

Act.” Atl. Coast Mech., 175 N.C. App. at 346, 623 S.E.2d at 339

(citing AT & T, 876 F. Supp. at 95).

     Plaintiff agrees that it and CPPE Carbon are not in

privity; CPPE Carbon has not challenged the other elements of

breach of implied warranty. (See Pl.’s Resp. (Doc. 51) at 19,


     5   Section 99B-2 reads:

          A claimant who is a buyer, as defined in the
     Uniform Commercial Code, of the product involved, or
     who is a member or a guest of a member of the family
     of the buyer, a guest of the buyer, or an employee of
     the buyer may bring a product liability action
     directly against the manufacturer of the product
     involved for breach of implied warranty; and the lack
     of privity of contract shall not be grounds for the
     dismissal of such action.

N.C. Gen. Stat. § 99B-2(b).

                                  -30-



    Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 30 of 57
22.) Further, the court has already found that Plaintiff has

plausibly alleged that it suffered more than pure economic loss.

See supra Part III.B.1. Plaintiff therefore may recover on a

breach of implied warranty cause of action. The court will

therefore deny CPPE Carbon’s motion to dismiss Plaintiff’s Ninth

Cause of Action to the extent it alleges a breach of implied

warranty cause of action.

         2.    Express Warranty

    In North Carolina, “[b]reach of warranty in a sales

contract is an affirmative plea, whether as a defense or ground

for the recovery of damages, and the burden is on one who

asserts it to establish it by the greater weight of the

evidence.” Garner v. Kearns, 257 N.C. 149, 151, 125 S.E.2d 390,

392 (1962) (per curiam) (internal quotation marks omitted); see

also N.C. Gen. Stat. § 25–2–313(1)(a). Under North Carolina law,

the elements of a claim for breach of express warranty in a

sales contract are “(1) an express warranty as to a fact or

promise relating to the goods, (2) which was relied upon by the

plaintiff in making his decision to purchase, (3) and that this

express warranty was breached by the defendant.” Harbor Point

Homeowners' Ass'n, Inc. ex rel. Bd. of Dirs. v. DJF Enters.,

Inc., 206 N.C. App. 152, 162, 697 S.E.2d 439, 447 (2010)


                                 -31-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 31 of 57
(internal quotation marks omitted); see also Ford Motor Credit

Co. v. McBride, 257 N.C. App. 590, 596, 811 S.E.2d 640, 646

(2018); Hall v. T.L. Kemp Jewelry, Inc., 71 N.C. App. 101, 104,

322 S.E.2d 7, 10 (1984). To recover damages for a breach, a

plaintiff must show that the breach proximately caused the loss

sustained. See Rose v. Epley Motor Sales, 288 N.C. 53, 60, 215

S.E.2d 573, 577 (1975); City of Charlotte v. Skidmore, Owings &

Merrill, 103 N.C. App. 667, 679, 407 S.E.2d 571, 579 (1991).

    In determining whether a seller made an express warranty,

courts focus on whether the seller's statements were so regarded

by the buyer as to be part of his reason for purchasing the

goods. Pake v. Byrd, 55 N.C. App. 551, 552–53, 286 S.E.2d 588,

589–90 (1982). While a seller need not “use formal words such as

‘warrant’ or ‘guarantee’ or . . . have a specific intention to

make a warranty, . . . an affirmation merely of the value of the

goods or a statement purporting to be merely the seller's

opinion or commendation of the goods does not create a

warranty.” N.C. Gen. Stat. § 25–2–313(2). Moreover, a plaintiff

must have relied upon a warrantor's statement in order to

establish a breach of an express warranty. Garner, 257 N.C. at

151, 125 S.E.2d at 392; see also Pake, 55 N.C. App. at 553, 286

S.E.2d at 590 (“[W]here the buyer relies on his own skill and


                                 -32-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 32 of 57
judgment, thereby essentially disclaiming any warranty, the

seller's statements cannot be viewed as the basis of the

bargain.”). However, “the element of reliance can often be

inferred from allegations of mere purchase or use if the natural

tendency of the representations made is such as to induce such

purchase or use.” Bernick v. Jurden, 306 N.C. 435, 448, 293

S.E.2d 405, 413 (1982); see also Kinlaw v. Long Mfg. N.C. Inc.,

298 N.C. 494, 500 n.7, 259 S.E.2d 552, 557 n.7 (1979). Finally,

to establish a breach of an express warranty, a plaintiff must

demonstrate that “the defects complained of existed at the time

of the sale.” Pake, 55 N.C. App. at 554, 286 S.E.2d at 590 (“The

seller's warranty is not his personal guarantee concerning the

continuous and future operation of the goods which he has sold.”

(quotation omitted)); see also Bailey v. LeBeau, 79 N.C. App.

345, 350, 339 S.E.2d 460, 463, aff'd as modified, 318 N.C. 411,

348 S.E.2d 524 (1986).

    An express warranty may be a written document, or it may

take the form of an “affirmation of fact or promise made by the

seller to the buyer which relates to the goods and becomes the

basis of the bargain.” N.C. Gen. Stat. § 25–2–313(1)(a).

Ultimately, however, the question of whether an express warranty

existed and was breached is one for the jury. Muther-Ballenger


                                 -33-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 33 of 57
v. Griffin Elec. Consultants, Inc., 100 N.C. App. 505, 509, 397

S.E.2d 247, 249 (1990) (“[W]hether the defendant made or

breached any express warranties . . . is a question of fact to

be decided by the trier of fact.”); Warren v. Joseph Harris Co.,

67 N.C. App. 686, 691, 313 S.E.2d 901, 904 (1984) (“Whether the

parties to the transaction have created an express warranty is a

question of fact.”).

    Regarding the first element of a breach of express warranty

claim — an express warranty as to a fact or promise relating to

the goods — Plaintiff submits that “CPPE, through Suez,

warranted to Hazen and the City that CPPE’s unique Kombisorbon

mercury removal process in the MRS would enable the City to

comply with the MACT standards for the control of mercury

emissions on a continuous basis,” that the products would not

catch on fire, and did not require equipment allowing early

detection or suppression of fires, and that the products would

be safe. (Compl. (Doc. 1) ¶¶ 206–09.)

    CPPE Carbon argues that Plaintiff “fails to allege any

specifics about the terms or understanding of the express

warranty.” (CPPE’s Br. (Doc. 46) at 22.) The court agrees. While

Plaintiff alleges CPPE Carbon “through Suez,” made the

warranties listed in the prior paragraph, Plaintiff “has failed


                                 -34-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 34 of 57
to identify any specific words, promises, affirmations, or

statements made by [the defendant] to Plaintiff . . . that would

create an express warranty.” McCauley v. Hospira, Inc., No.

1:11CV108, 2011 WL 3439145, at *6 (M.D.N.C. Aug. 5, 2011).

Plaintiff fails to submit facts as to how CPPE Carbon

“warranted, through Suez” the alleged warranties, especially

given that Plaintiff never alleges any type of agency

relationship between the two such that Suez could speak for CPPE

Carbon. See LeBeau, 79 N.C. App. at 350, 339 S.E.2d at 463.

Plaintiff’s factual allegations are not sufficient to “raise a

right to relief above the speculative level” so as to “nudge[]

the[] claims across the line from conceivable to plausible.”

Twombly, 550 U.S. at 555, 570. The court finds that, to the

extent Plaintiff brings a breach of express warranty cause of

action, Plaintiff submits nothing more than “[t]hreadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, [which will] not suffice.” Iqbal, 556

U.S. at 678. The court will therefore grant CPPE Carbon’s motion

to dismiss Plaintiff’s Ninth Cause of Action to the extent it

alleges an express warranty cause of action.




                                 -35-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 35 of 57
         3.      Breach of Warranty Conclusion

    Plaintiff plausibly alleges a breach of implied warranty

but fails to plausibly allege an express warranty claim. The

court will therefore dismiss Plaintiff’s Ninth Cause of Action

to the extent it alleges a breach of express warranty. The court

will deny CPPE Carbon’s motion to dismiss Plaintiff’s Ninth

Cause of Action to the extent it alleges an implied warranty

claim with regard to damage beyond the MRS products manufactured

by CPPE Carbon.

    D.   Tenth Cause of Action: Products Liability

    Plaintiff alleges a products liability claim against CPPE

Carbon based on negligent design and manufacturing defects, a

failure to warn, and a breach of warranty. (Compl. (Doc. 1)

¶¶ 213–20.) Because the court has already addressed both breach

of implied and express warranties supra Part III.C.1, the court

will not substantively address these allegations in this

analysis. This leaves Plaintiff’s products liability claim based

on negligence.

    CPPE Carbon makes three arguments as to why Plaintiff’s

products liability claim fails. (CPPE’s Br. (Doc. 46) at 23.)

First, CPPE Carbon argues that Plaintiff fails to allege

sufficient facts to satisfy the requirements of pleading a


                                 -36-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 36 of 57
products liability claim. (Id.) Second, CPPE Carbon argues that

Plaintiff’s products liability claim is barred by the economic

loss rule because Plaintiff has only suffered economic loss.

(Id.) Third, it attacks Plaintiff’s products liability claim

based on breach of warranties, because Plaintiff only asserts a

breach of implied warranties. (Id.)

    CPPE Carbon’s second argument fails, because the court has

already determined that Plaintiff plausibly alleges property

damage beyond economic loss. See supra Part III.B.1. Further,

concerning CPPE Carbon’s third argument regarding Plaintiff’s

implied warranty claim, the court addressed this issue in its

discussion of Plaintiff’s breach of warranty cause of action.

Supra Part III.C.1. This argument also fails; the court has

determined that Plaintiff plausibly alleges property damage

beyond economic loss, meaning the personal property exception

for breach of implied warranty that forgoes the privity

requirement applies and Plaintiff may proceed on its implied

warranties claim.

    CPPE Carbon’s first argument, that Plaintiff fails to

allege sufficient facts to plausibly allege a negligence-based

products liability cause of action, is the only remaining issue.




                                 -37-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 37 of 57
         1.    Design and Manufacturing Defects

    “In the usual case, where a product liability claim sounds

in tort, [as is the case here], the plaintiff must prove duty,

breach, causation, and damages.” Sparks v. Oxy-Health, LLC, 134

F. Supp. 3d 961, 985 (E.D.N.C. 2015) (citing Bryant v. Adams,

116 N.C. App. 448, 465, 448 S.E.2d 832 (1994), disc. review

denied, 339 N.C. 736, 454 S.E.2d 647 (1995)). Those elements are

satisfied where the plaintiff demonstrates “(1) the product was

defective at the time it left the control of the defendant, (2)

the defect was the result of defendant's negligence, and (3) the

defect proximately caused plaintiff damage.” Red Hill Hosiery,

138 N.C. App. at 75, 530 S.E.2d at 326; see also Farrar & Farrar

Farms v. Miller–St. Nazianz, Inc., 477 F. App’x 981, 984 (4th

Cir. 2012); Cahoon v. Edward Orton, Jr. Ceramic Found., No.

2:17-CV-63-D, 2020 WL 918753, at *7 (E.D.N.C. Feb. 24, 2020).

    The duty owed by a defendant to a plaintiff is determined

by the relationship between them. Kientz v. Carlton, 245 N.C.

236, 240, 96 S.E.2d 14, 17 (1957). “[A] manufacturer is under a

duty to those who use his product to exercise that degree of

care in its design and manufacture that a reasonably prudent man

would use in similar circumstances.” McCollum v. Grove Mfg. Co.,

58 N.C. App. 283, 287, 293 S.E.2d 632 (1982), aff’d, 307 N.C.


                                 -38-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 38 of 57
695, 300 S.E.2d 374 (1983); see Indura S.A. v. Engineered

Controls Int’l Inc., No. 1:10CV457, 2011 WL 3862083, at *23

(M.D.N.C. Sept. 1, 2011); Carlton v. Goodyear Tire & Rubber Co.,

413 F. Supp. 2d 583, 588 (M.D.N.C. 2005); Red Hill Hosiery, 138

N.C. App. at 75, 530 S.E.2d at 326. Design defects and

manufacturing defects are thus subject to the same test under

North Carolina law: “A products liability claim grounded in

negligence requires the plaintiff prove (1) the product was

defective at the time it left the control of the defendant, (2)

the defect was the result of defendant's negligence, and (3) the

defect proximately caused plaintiff damage.” Red Hill Hosiery,

138 N.C. App. at 75, 530 S.E.2d at 326.

    “A product defect may be shown by evidence a specific

defect existed in a product. Additionally, when a plaintiff does

not produce evidence of a specific defect, a product defect may

be inferred from evidence the product was put to its ordinary

use and the product malfunctioned.” DeWitt v. Eveready Battery

Co., 144 N.C. App. 143, 150, 550 S.E.2d 511, 516 (2001), aff’d,

355 N.C. 672, 565 S.E.2d 140 (2002).

    Under North Carolina law, proximate cause is defined as:

    a cause which in natural and continuous sequence,
    unbroken by any new and independent cause, produced
    the plaintiff’s injuries, and without which the
    injuries, would not have occurred, and one from which

                                 -39-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 39 of 57
    a person of ordinary prudence could have reasonably
    foreseen that such a result, or consequences of a
    generally injurious nature, was probable under all the
    facts as they existed.

Adam v. Mills, 312 N.C. 181, 192–93, 322 S.E.2d 164, 172 (1984)

(quoting Hairston v. Alexander Tank & Equip. Co., 310 N.C. 227,

233, 311 S.E.2d 559, 565 (1984)).

    Proximate cause is an inference of fact, to be drawn
    from other facts and circumstances. If the evidence be
    so slight as not reasonably to warrant the inference,
    the court will not leave the matter to the speculation
    of the jury.

    It is only when the facts are all admitted and only
    one inference may be drawn from them that the court
    will declare whether an act was the proximate cause of
    an injury or not. But that is rarely the case. Hence,
    what is the proximate cause of an injury is ordinarily
    a question for the jury. . . . It is to be determined
    as a fact, in view of the circumstances of fact
    attending it.

Hampton v. Hearn, ___ N.C. App. ___, 838 S.E.2d 650, 655 (2020)

(quoting Conley v. Pearce-Young-Angel Co., 224 N.C. 211, 214, 29

S.E.2d 740, 742 (1944)) (internal quotation marks and citations

omitted).

    First, regarding a design defect, Plaintiff further alleges

that CPPE Carbon “failed to use a safer design that was

practical, feasible, and otherwise reasonable and that would

have prevented or substantially reduced the risk of harm posed

by CPPE’s equipment,” and therefore “CPPE’s products, including


                                 -40-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 40 of 57
the GAC unit, were defective and/or inadequately designed due to

CPPE’s negligence.” (Compl. (Doc. 1) ¶¶ 217–18.) The court is

satisfied given that “a product defect may be inferred from

evidence the product was put to its ordinary use and the product

malfunctioned,” DeWitt, 144 N.C. App. at 150, 550 S.E.2d at 516,

that Plaintiff has, for the purposes of a motion to dismiss,

pled sufficient facts to plausibly allege a product defect.

    Second, Plaintiff alleges CPPE Carbon had a duty to use

reasonable care in designing and manufacturing those products.

(Compl. (Doc. 1) ¶¶ 213–15.) Given “[a] manufacturer must use

reasonable care in the design and manufacture of products, and

this includes the duty to perform reasonable tests and

inspections to discover latent hazards,” Nicholson v. Am. Safety

Util. Corp., 124 N.C. App. 59, 65, 476 S.E.2d 672, 676 (1996),

aff'd as modified, 346 N.C. 767, 488 S.E.2d 240 (1997) (internal

quotations omitted), the court is satisfied, for the purposes of

considering a motion to dismiss, that CPPE Carbon had a duty to

use at least reasonable care in its design and manufacturing the

GAC unit and MRS.

    Finally, the court finds Plaintiff puts forth sufficient

facts to plausibly allege that the design defect here

proximately caused Plaintiff harm. Plaintiff alleges the “[t]he


                                 -41-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 41 of 57
first fire was proximately caused by CPPE’s negligent actions.”

(Compl. (Doc. 1) ¶ 200.) Specifically,

    [t]he GAC unit designed and manufactured by CPPE . . .
    had a non-standard design . . . . In particular, the
    carbon layers in the GAC unit manufactured by CPPE
    were aligned vertically rather than horizontally. The
    vertical alignment of the carbon layers affected
    carbon distribution and gas flow through the GAC unit
    and increased the likelihood of a fire or high-
    temperature incident within the GAC unit.

(Id. ¶ 30.) Further, Plaintiff alleges CPPE Carbon’s GAC units

had a history of “catching fire or otherwise suffering high-

temperature incidents.” (Id. ¶ 26.) The court finds these facts

are sufficient to reasonably infer that the nonstandard design

was the proximate cause of the fires here.

    Plaintiff also alleges that it “undertook an independent

investigation and analysis of the two fire events so that the

City could ensure that it would eventually have a safe and fully

operational system,” (id. ¶ 118), but never says what the

results of that investigation were, beyond that it learned of

other fires or high-temperature incidents involving GAC units

manufactured by CPPE Carbon, (id. ¶ 119). Nevertheless, the

court finds that Plaintiff’s allegations are sufficient at this

stage to plausibly allege proximate causation; indeed, proximate

causation is generally best determined by a jury. See Conley,

224 N.C. at 214, 29 S.E.2d at 742.

                                 -42-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 42 of 57
    Having found that Plaintiff submits sufficient facts to

plausibly allege a design-defect products liability claim, the

court will deny CPPE Carbon’s motion to dismiss as to

Plaintiff’s design-defect products liability claim.

    Regarding a manufacturing defect, however, the only

references Plaintiff makes to a manufacturing defect is its

allegations that CPPE Carbon “designed and manufactured” the

MRS, that it had a duty to use reasonable care in manufacturing

its products, and that it had a duty to use “utmost caution and

cause” in manufacturing the products. The remaining allegations,

however, relate only to design defects. There are no allegations

that the MRS and/or the GAC unit contained a defect from

manufacturing and no allegations concerning the manufacturing

process. The court therefore finds that, to the extent Plaintiff

alleges a manufacturing defect products liability claim, the

court will grant CPPE Carbon’s motion to dismiss.

         2.    Failure to Warn

    Plaintiff also alleges that “CPPE acted unreasonably in

failing to warn or instruct the City regarding the dangerous

propensities of the products provided by CPPE, including the GAC

unit.” (Compl. (Doc. 1) ¶ 221.)

    Under North Carolina law:


                                 -43-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 43 of 57
    (a) No manufacturer or seller of a product shall be
    held liable in any product liability action for a
    claim based upon inadequate warning or instruction
    unless the claimant proves that the manufacturer or
    seller acted unreasonably in failing to provide such
    warning or instruction, that the failure to provide
    adequate warning or instruction was a proximate cause
    of the harm for which damages are sought, and also
    proves one of the following:

         (1) At the time the product left the control of
             the manufacturer or seller, the product,
             without an adequate warning or instruction,
             created an unreasonably dangerous condition
             that the manufacturer or seller knew, or in
             the exercise of ordinary care should have
             known, posed a substantial risk of harm to a
             reasonably foreseeable claimant.

         (2) After the product left the control of the
             manufacturer or seller, the manufacturer or
             seller became aware of or in the exercise of
             ordinary care should have known that the
             product posed a substantial risk of harm to a
             reasonably foreseeable user or consumer and
             failed to take reasonable steps to give
             adequate warning or instruction or to take
             other reasonable action under the
             circumstances.

N.C. Gen. Stat. § 99B–5(a); see Lightfoot v. Georgia-Pacific

Wood Prods., LLC, 441 F. Supp. 3d 159, 170 (E.D.N.C. 2020),

appeal docketed, No 20-1334 (4th Cir. Mar. 19, 2020). There is

also a common law duty to warn: “a manufacturer is under an

obligation to provide warnings of any dangers associated with

the product's use ‘sufficiently intelligible and prominent to

reach and protect all those who may reasonably be expected to


                                 -44-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 44 of 57
come into contact with [the product].’” Nicholson, 124 N.C. App.

at 65, 476 S.E.2d at 676 (quoting Ziglar v. E. I. Du Pont De

Nemours & Co., 53 N.C. App. 147, 155, 280 S.E.2d 510, 516, disc.

review denied, 304 N.C. 393, 285 S.E.2d 838 (1981)); Lightfoot,

441 F. Supp. 3d at 170.

    Liability arises for a supplier of a product, “if the
    supplier (a) knows, or from facts known to him should
    realize, that the chattel is or is likely to be
    dangerous for the use for which it is supplied; (b)
    and has no reason to believe that those for whose use
    the chattel is supplied will realize its dangerous
    condition; and (c) fails to exercise reasonable care
    to inform them of its dangerous condition or of the
    facts which make it likely to be so.”

Lightfoot, 441 F. Supp. 3d at 170-71 (quoting Stegall v. Catawba

Oil Co. of N.C., 260 N.C. 459, 464, 133 S.E.2d 138, 142 (1963)).

Proximate causation is also required. Stegall, 260 N.C. at 464,

133 S.E.2d at 142.

    Because proximate causation is dispositive on this issue,

the court will address it first. Plaintiff again fails to allege

any facts that would allow the court to draw the reasonable

inference that CPPE Carbon’s failure to warn of the increased

fire risk caused Plaintiff harm. Plaintiff only alleges that

“CPPE acted unreasonably in failing to warn or instruct the City

regarding the dangerous propensities of the products provided by

CPPE, including the GAC unit.” (Compl. (Doc. 1) ¶ 221.) Because


                                 -45-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 45 of 57
Plaintiff’s allegations fail to “allow[] the court to draw the

reasonable inference that the defendant is liable” and fails to

demonstrates “more than a sheer possibility that a defendant has

acted unlawfully,” Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 556–57), the court will grant CPPE Carbon’s motion to

dismiss Plaintiff’s products liability cause of action to the

extent it is based on a failure to warn.

         3.    Breach of Warranty

    Plaintiff also alleges that CPPE Carbon’s products carried

a warranty, which ran to and benefited Plaintiff, and that CPPE

Carbon breached that warranty. (Compl. (Doc. 1) ¶¶ 219–20.) The

court finds that this breach of warranty claim merely restates

Plaintiff’s Ninth Cause of Action for breach of warranty,

discussed supra, and therefore need not be discussed here.

         4.    Products Liability Conclusion

    The court finds Plaintiff submits sufficient facts to

plausibly allege a negligence-based design claim, and thus will

deny CPPE Carbon’s motion to dismiss this claim to the extent

Plaintiff alleges a negligence-based design claim.

    The court also finds Plaintiff fails to submit sufficient

facts to plausibly allege a negligence-based manufacturing

claim, or a failure-to-warn claim. The court will grant CPPE


                                 -46-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 46 of 57
Carbon’s motion to dismiss this cause of action based on those

grounds. To the extent this cause of action alleged breach of

warranties, that cause of action is dealt with under Plaintiff’s

Ninth Cause of Action for breach of warranties; Plaintiff

plausibly alleges a breach of implied warranty but fails to

plausibly allege an express warranty claim. The court thus

grants CPPE Carbon’s motion to dismiss Plaintiff’s express

warranty claim and denies the motion with respect to Plaintiff’s

implied warranty claim.

    E.   Eleventh Cause of Action: Unfair and Deceptive Trade
         Practices

    Pursuant to N.C. Gen. Stat. § 75-1.1, “[u]nfair methods of

competition in or affecting commerce, and unfair or deceptive

acts or practices in or affecting commerce, are declared

unlawful.” N.C. Gen. Stat. § 75-1.1(a). “In order to establish a

violation of N.C.G.S. § 75–1.1, a plaintiff must show: (1) an

unfair or deceptive act or practice, (2) in or affecting

commerce, and (3) which proximately caused injury to

plaintiffs.” Gray v. N.C. Ins. Underwriting Ass'n, 352 N.C. 61,

68, 529 S.E.2d 676, 681 (2000). “The determination of whether an

act or practice is an unfair or deceptive practice that violates

N.C.G.S. § 75–1.1 is a question of law for the court.” Id.

Further, “[w]here an unfair or deceptive practice claim is based

                                 -47-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 47 of 57
upon an alleged misrepresentation by the defendant, the

plaintiff must show ‘actual reliance’ on the alleged

misrepresentation in order to establish that the alleged

misrepresentation ‘proximately caused’ the injury of which

plaintiff complains.” Sunset Beach Dev., LLC v. AMEC, Inc., 196

N.C App. 202, 211, 675 S.E.2d 46, 53 (2009) (quoting Tucker v.

Blvd. at Piper Glen LLC, 150 N.C. App. 150, 154, 564 S.E.2d 248,

251 (2002)).

    “Under North Carolina law, a breach of warranty alone is

insufficient to state a UDTPA claim. Rather, a party must allege

some type of egregious or aggravating circumstances.” Kelly, 671

F. Supp. 2d at 799 (internal citations omitted) (collecting

cases).

    CPPE Carbon puts forth three arguments for why Plaintiff

fails to state a UDTPA claim. First, CPPE Carbon contends that

Plaintiff “does not allege any egregious or aggravating facts,”

and in fact “merely recasts its breach of warranty and

negligence claims in support of its UDTP claim.” (CPPE’s Br.

(Doc. 46) at 24.) Second, CPPE Carbon argues that Plaintiff

never alleges “‘actual reliance’ on any purported

misrepresentations as to CPPE,” only Suez. (Id. at 25.) Finally,

CPPE Carbon asserts that “the City’s UDTP claim is also barred


                                 -48-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 48 of 57
by the [economic loss rule] because its negligence and products

liability claims are barred by the [economic loss rule].” (Id.)

    Plaintiff responds that it has enumerated several

“egregious and aggravating facts, such as CPPE Carbon using the

City as an unknowing, unwilling test subject to develop CPPE

Carbon’s untested GAC unit.” (Pl.’s Resp. (Doc. 51) at 23;

Compl. (Doc. 1) ¶ 225.)

         1.    Economic Loss Rule

    The court has already found that Plaintiff has plausibly

alleged that it suffered more than pure economic loss, see supra

Part III.B.1, thus the economic loss rule does not bar

Plaintiff’s UDTPA claim.

         2.    Failure to Allege Egregious or Aggravating Facts

               a.    Plaintiff’s Allegations

    Turning to Plaintiff’s alleged egregious or aggravating

facts, “[e]gregious or aggravating circumstances must be alleged

before the provisions of the [UDTPA] may take effect.

Aggravating circumstances include conduct of the breaching party

that is deceptive. Finally, in determining whether a particular

act or practice is deceptive, its effect on the average consumer

is considered.” Ellis v. Louisiana-Pacific Corp., 699 F.3d 778,

787 (4th Cir. 2012) (alteration in original) (quoting Becker v.


                                 -49-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 49 of 57
Graber Builders, Inc., 149 N.C. App. 787, 794, 561 S.E.2d 905,

910–11 (2002) (internal citations omitted)). An act is deceptive

if it has a tendency or capacity to deceive. Dalton v. Camp, 353

N.C. 647, 656, 548 S.E.2d 704, 711 (2001); Marshall v. Miller,

302 N.C. 539, 548, 276 S.E.2d 397, 403, aff’d as modified,         302

N.C. 539, 276 S.E.2d 397 (1981). An act is unfair “when it

offends established public policy,” “is immoral, unethical,

oppressive, unscrupulous, or substantially injurious to

consumers,” or “amounts to an inequitable assertion of . . .

power or position.” Carcano v. JBSS, LLC, 200 N.C. App. 162,

172, 684 S.E.2d 41, 50 (2009) (quotation and emphasis omitted).

    Here, Plaintiff alleges CPPE Carbon engaged in practices

including:

         a. Misrepresenting its experience with the MACT
    standards for SSIs and its ability to provide an MRS
    that would comply with the MACT standards for SSIs.

         b. Misrepresenting that the MRS incorporating
    CPPE’s products and design, including the GAC unit,
    would be safe and reliable, and would meet the MACT
    standards for mercury emissions.

         c. Mispresenting its ability to provide the City
    with a safe, functional, and reliable System.

         d. Misrepresenting its experience with mercury
    removal at SSIs.

         e. Misrepresenting the cost of the MRS
    incorporating CPPE’s products and design, including
    the GAC unit.

                                 -50-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 50 of 57
          f. Misrepresenting that the MRS incorporating
     CPPE’s products and design, including the GAC unit,
     would not catch fire.

          g. Misrepresenting the lack of need for early
     detection or fire suppression measures with the MRS
     incorporating CPPE’s products and design, including
     the GAC unit.

 (Compl. (Doc. 1) ¶ 225.)

     Plaintiff also alleges CPPE Carbon engaged in practices

including:

          h. Concealing the non-standard design of the MRS
     incorporating CPPE’s products and design, including
     the GAC unit.

          i. Concealing the increased fire risk created by
     the non-standard design of the MRS incorporating
     CPPE’s products and design, including the GAC unit.

          j. Concealing the history of fires and high-
     temperature incidents at other facilities with
     equipment similar or identical to the equipment
     provided to the City.

          k. Concealing the inherent dangers of the MRS
     incorporating CPPE’s products and design, including
     the GAC unit.

          l. Concealing the fact that its disorganized,
     poorly planned, incomplete, patchwork repair effort
     after the first fire would not prevent future fires in
     the MRS incorporating CPPE’s products and design,
     including the GAC unit.

(Id.)

     Plaintiff finally alleges CPPE Carbon used the “City as a

guinea pig to design, test, and troubleshoot the MRS.” (Id.)

                                 -51-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 51 of 57
               b.     Analysis

    Because breach of warranty may not serve as the basis for a

UDTPA claim, Kelly, 671 F. Supp. 2d at 799, Plaintiff may not

use the same allegations as the basis for both its breach of

warranties claim and its UDTPA claim.

    Comparing the allegations in these two claims reveals that

Plaintiff uses the following allegations for both claims, and

therefore, these claims may not serve as support for Plaintiff’s

UDTPA claim. First, in Plaintiff’s breach of warranties claim,

Plaintiff alleges CPPE Carbon “warranted to Hazen and the City

that CPPE’s unique Kombisorbon mercury removal process in the

MRS would enable the City to comply with the MACT standards for

the control of mercury emissions on a continuous basis,” that

the MRS would not catch on fire, that there was no need for a

fire detection or suppression system, and that the design of the

MRS would be safe despite the nonstandard design of the GAC

unit. (Compl. (Doc. 1) ¶¶ 206–09.) Plaintiff therefore cannot

base its UDTPA claim on any misrepresentations concerning the

functioning and safety of the MRS and the GAC unit. (See id.

¶ 225(b), (f)–(g).)

    This leaves Plaintiff’s allegations regarding CPPE Carbon’s

representations concerning its experience and its ability to


                                 -52-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 52 of 57
provide a working, reliable, and safe MRS, (id. ¶ 225(a),

(c)-(d)).

     Here, the court finds that Plaintiff fails to submit any

facts concerning any representations made by CPPE Carbon to

Plaintiff. The Complaint only includes one allegation of a

specific instance of representations made by CPPE Carbon.

Plaintiff alleges that “SUEZ made [its] representation [about

the MRS not needed fire detection or suppression equipment] as a

result of representations and warranties made by CPPE, which

CPPE made to induce potential purchasers, such as the City, to

purchase a GAC unit manufactured by CPPE.” (Compl. (Doc. 1)

¶ 31.) This one allegation does not contain facts that

demonstrate “more than a sheer possibility that a defendant has

acted unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 556–57). Thus, Plaintiff’s UDTPA claim fails to the

extent it relies on misrepresentations made by CPPE Carbon.6



     6 Because the issue of actual reliance is only implicated in
the misrepresentation context for a UDTPA claim, see, e.g.,
Caper Corp. v. Wells Fargo Bank, N.A., 578 F. App’x 276, 287
(4th Cir. 2014); Bumpers v. Cmty. Bank of N. Va., 367 N.C. 81,
88, 747 S.E.2d 220, 226 (2013), and the court finds that
Plaintiff fails to allege facts sufficient to plausibly allege
unfair and deceptive misrepresentation, the court need not reach
the issue of whether Plaintiff actually relied on the
representations or not.


                                  -53-



    Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 53 of 57
    For a concealment or omission to be actionable under the

UDTPA, the defendant must have had a duty to disclose that which

was concealed or omitted. See Kron Med. Corp. v. Collier Cobb &

Assocs., Inc., 107 N.C. App. 331, 341, 420 S.E.2d 192, 198,

disc. review denied, 333 N.C. 168, 424 S.E.2d 910 (1992)

(finding that a plaintiff who did not allege fraud but alleged

an existing fiduciary duty stated a claim for unfair and

deceptive trade practices based on the defendant’s omissions).

    As previously stated,

    a duty to disclose arises where: (1) there is a
    fiduciary relationship between the parties to a
    transaction; or (2) no fiduciary relationship exists
    yet “a party has taken affirmative steps to conceal
    material facts from the other”; or (3) no fiduciary
    relationship exists and “one party has knowledge of a
    latent defect in the subject matter of the
    negotiations about which the other party is both
    ignorant and unable to discover through reasonable
    diligence.”

Hutton, 2018 WL 1363842, at *7 (quoting Hardin, 199 N.C. App. at

696, 682 S.E.2d at 733).

    As the court found supra, Plaintiff fails to submit

sufficient facts to plausibly allege that any of these three

categories apply to its relationship with CPPE Carbon such that

CPPE Carbon had a duty to disclose. Plaintiff therefore fails to

allege either a fiduciary duty or a duty to disclose such that

CPPE Carbon’s failure to tell Plaintiff about the history of

                                 -54-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 54 of 57
fires qualifies as an unfair or deceptive trade practice.

Without facts supporting some sort of duty to disclose,

Plaintiff may not base its UDTPA claim on concealments. The

court will grant CPPE Carbon’s motion to dismiss on this issue.

    Plaintiff’s allegation that CPPE Carbon used Plaintiff “as

a guinea pig to design, test, and troubleshoot the MRS

incorporating CPPE’s products and design, including the GAC

unit,” (Compl. (Doc. 1) ¶ 174.o.), also fails for want of a

plausible factual basis. Taking “guinea pig” to mean that

Plaintiff was one of the first to use CPPE Carbon’s MRS and GAC

unit, this is the only instance in which Plaintiff alleges it

was a “guinea pig.” Though Plaintiff alleges that the design of

the MRS was “largely untested,” (id. ¶ 46), as CPPE Carbon

correctly points out, Plaintiff’s own allegations belie this

notion. Plaintiff alleges that, as part of its investigation

into the second fire, it “learned of other fires or high

temperature events in GAC units manufactured by CPPE and

installed by Suez, in addition to the Mattabassett fire.” (Id.

¶ 119.)

    Further, even taking as true that Plaintiff was used as a

guinea pig, Plaintiff fails to allege how this proximately

caused the harm it suffered, or that this is even an unfair or


                                 -55-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 55 of 57
deceptive trade practice at all. It is not enough that a

practice be unfair or deceptive; it must also proximately cause

Plaintiff harm. See Sunset Beach Dev., 196 N.C App. at 211, 675

S.E.2d at 54. Without any allegations as to how this treatment

of Plaintiff proximately caused Plaintiff harm, the court finds

that Plaintiff fails to submit sufficient facts to “allow[] the

court to draw the reasonable inference that the defendant is

liable” and to demonstrate “more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556–57).

            3.    UDTPA Conclusion

       Because Plaintiff failed to submit sufficient facts

regarding misrepresentations, omissions, or that CPPE Carbon

used Plaintiff as a guinea pig to plausibly state a UDTPA claim,

the court will grant CPPE Carbon’s motion to dismiss Plaintiff’s

Eleventh Cause of Action.

IV.    CONCLUSION

      For the reasons set forth above, the court finds that

Defendant’s motion will be denied in part and granted in part.

      IT IS THEREFORE ORDERED that Defendant CPPE Carbon Process &

Plant Engineering’s motion to dismiss, (Doc. 45), is GRANTED IN

PART AND DENIED IN PART in that the motion is DENIED with


                                    -56-



      Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 56 of 57
respect to Plaintiff’s Eighth Cause of Action, Ninth Cause of

Action to the extent it alleges an implied breach of warranty,

and Tenth Cause of Action to the extent it alleges breach of

implied warranty and a negligence-based design defect, and is

GRANTED with respect to Plaintiff’s Ninth Cause of Action to the

extent it alleges a breach of express warranty, Tenth Cause of

Action to the extent is alleges a manufacturing defect, a

failure to warn, and a breach of express warranty, and Eleventh

Cause of Action.

    This the 9th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                 -57-



   Case 1:19-cv-00540-WO-JEP Document 58 Filed 09/09/20 Page 57 of 57
